ORDER
It appears from the Petition and supporting affidavits that Respondent is a licensed attorney, subject to the jurisdiction of this Court under the Rule on Disciplinary Procedure; and it further appearing that Respondent suffers from a mental infirmity or illness that has incapacitated him from the practice of law, this Court finds that the Respondent is incapacitated from continuing to practice law due to illness.
IT IS ORDERED that the Respondent, Walter Baker Summer, be and hereby is transferred to disability inactive status on the grounds of the disability as described in the Petition, for an indefinite period and until the further Order of this Court.